Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS filed on 4/30/2020, 7/23/2020, 1/26/2021 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards, US 2013/0064159.  

As per claim 1, Edwards taught the invention including a method of data forwarding in a mesh network, the method comprising:
Layering a plurality of nodes in the mesh network (figure 1; pp. 0020), wherein the mesh network comprises the plurality of nodes and at least one of the plurality of nodes is used as a relay node to forward a data packet from a source node to a destination node (abstract, pp. 0003-0004, 0020, 0023);
Allocating forwarding channels to lower nodes by upper nodes (pp. 0022-0030); and
Transmitting the data packet from the source node to the destination node through at least one relay node via the forwarding channel corresponding to the destination node, wherein each of the plurality of nodes has one corresponding forwarding channel (pp. 0022-0030: preferred node’s frequency corresponds to forwarding channel of such frequency).  

As per claim 2, Edwards taught the invention as claimed in claim 1.  Edwards further taught wherein the allocating forwarding channels to the lower nodes by the upper nodes comprises:
Allocating forwarding channels to the plurality of lower nodes respectively by the plurality of upper nodes on the same layer (pp. 0022-0030); and
Establishing interactive communication with one of the upper nodes to be allocated a corresponding forwarding channel by one of the lower nodes (pp. 0022-0030).  

As per claim 13, Edwards taught the invention including an apparatus, comprising:
A plurality of nodes layered in the mesh network (figure 1; pp. 0020), wherein the mesh network comprises the plurality of nodes and at least one of the plurality of nodes is used as a relay node to forward a data packet from a source node to a destination node (abstract, pp. 0003-0004, 0020, 0023);
The apparatus being configured to allocate forwarding channels to lower nodes by upper nodes (pp. 0022-0030); and
The apparatus being configured to transmit the data packet from the source node to the destination node through at least one relay node via the forwarding channel corresponding to the destination node, wherein each of the plurality of nodes has one corresponding forwarding channel (pp. 0022-0030: preferred node’s frequency corresponds to forwarding channel of such frequency).  

As per claim 15, Edwards taught the invention as claimed in claim 13.  Edwards further taught wherein the plurality of nodes are layered in accordance with communication distance relative to the upper node (pp. 0020, 0023, 0025).  

As per claim 16, Edwards taught the invention as claimed in claim 13.  Edwards further taught to control the plurality of upper nodes on the same layer to respectively allocate the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 12, 14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, US 2013/0064159, in view of obviousness.

As per claim 3, Edwards taught the invention as claimed in claim 2.  Edwards further taught the nodes are associated based on the node’s logical distance (pp. 0020, 0023, 0025).  Edwards did not specifically teach wherein a communication distance between the lower node that establishes the interactive communication with the upper node and the upper node is less than a communication distance between the lower node and other upper nodes on the same layer.  However, it is obvious to establish interactive communication with the nodes that are located closer to each other to benefit from faster and effective communication while reducing communication resources needs.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Edwards and further associated 

As per claim 4, Edwards taught the invention as claimed in claim 2.  Edwards further taught to comprise sending a first broadcast packet to the lower nodes on the same layer by one of the upper nodes (pp. 0022-0030).  Edwards did not specifically teach wherein the first broadcast packet comprises a node address and a forwarding channel corresponding to the lower node.  However, including a destination address and a routing channel in a packet for transmission is a common practice well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Edwards and further include destination address and routing channel in the packet to indicate where the packet is to be routed to.  

As per claim 12, Edwards taught the invention as claimed in claim 1.  Edwards did not specifically teach wherein communication protocols adopted by the mesh network comprises Bluetooth protocols.  However, the use of Bluetooth protocol in mesh network is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Edwards and further support the mesh network with Bluetooth protocol to connect Bluetooth nodes.

As per claim 14, Edwards taught the invention as claimed in claim 13.  Edwards did not specifically teach to store the forwarding channels allocated to the nodes during initialization of the mesh network.  However, the use of forwarding table for storing forward channels is well 

As per claim 17, Edwards taught the invention as claimed in claim 16.  Edwards further taught the nodes are associated based on the node’s logical distance (pp. 0020, 0023, 0025).  Edwards did not specifically teach wherein a communication distance between the lower node that establishes the communication with the upper node and the upper node is less than a communication distance between the lower node and other upper nodes.  However, it is obvious to establish communication with the nodes that are located closer to each other to benefit from faster and effective communication while reducing communication resources needs.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Edwards and further associated nodes based on the location of the nodes to establish communication with closer nodes to gain reliable and effective transmission of data.

As per claim 18, Edwards taught the invention as claimed in claim 16.  Edwards further taught the plurality of upper nodes to send a first broadcast packet to the plurality of lower nodes (pp. 0022-0030).  Edwards did not specifically teach wherein the first broadcast packet comprises a node address and a forwarding channel corresponding to the lower node.  However, including a destination address and a routing channel in a packet for transmission is a common practice well known and expected in the art.  It would have been obvious to one of ordinary skill 

As per claim 20, Edwards taught the invention as claimed in claim 13.  Edwards further taught to support a network connection function (pp. 0022-0030).  Edwards did not specifically teach wherein communication protocols adopted by the mesh network comprises Bluetooth protocols.  However, the use of Bluetooth protocol in mesh network is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Edwards and further support the mesh network with Bluetooth protocol to connect Bluetooth nodes.

Claims 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, US 2013/0064159, in view of So et al, US 2008/0175193.

As per claim 5, Edwards taught the invention as claimed in claim 1.  Edwards did not specifically teach wherein a plurality of forwarding channels allocated to the plurality of lower nodes on the same layer by one of the plurality of upper nodes are different.  So et al taught to allocate channels based on the device type and may allocate different channels for the lower nodes (pp. 0073).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Edwards and So et al in order to allocate channels based on the device type to ensure the channels allocated are supported by the devices.

As per claim 6, Edwards and So et al taught the invention as claimed in claim 5.  Edwards further taught wherein the plurality of nodes are layered in accordance with communication distance relative to the upper node (pp. 0020, 0023, 0025).  

As per claim 19, Edwards taught the invention as claimed in claim 13.  Edwards did not specifically teach wherein a plurality of forwarding channels allocated to the plurality of lower nodes on the same layer by one of the plurality of upper nodes are different.  So et al taught to allocate channels based on the device type and may allocate different channels for the lower nodes (pp. 0073).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Edwards and So et al in order to allocate channels based on the device type to ensure the channels allocated are supported by the devices.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards and So et al as applied to claims 6 above, and further in view of Knaappila, US 2019/0037419.

As per claim 7, Edwards and So et al taught the invention as claimed in claim 6.  
Edwards further taught wherein at least one of the plurality of nodes is set as a network controller as an upper node to send broadcast packet to the other nodes (pp. 0022-0030).  Edwards and So et al did not specifically teach wherein:
The second broadcast packet is used to query received signal strength indicator of the other nodes.  

However the process to query RSSI of other nodes is a common practice well known in the art in wireless networks.  Knaappila taught to have a controller node to broadcast packets to measure RSSI of other nodes (pp. 0007, 0010-0011, 0035).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Edwards, So et al and Knaappila and query RSSI of the other nodes to determine the distance between the nodes and allocate channel accordingly.

As per claim 8, Edwards, So et al and Knaappila taught the invention as claimed in claim 7.  Knaappila further taught wherein the plurality of nodes receiving the second broadcast packet respectively send a third broadcast packet to the network controller to feedback relative position information with the network controller (pp. 0007, 0010-0011, 0035, 0044).

As per claim 9, Edwards, So et al and Knaappila taught the invention as claimed in claim 8.  Knaappila further taught wherein: the communication distance between the nodes is obtained in accordance with the RSSI of the node (pp. 0007, 0010-0011, 0035, 0044).  Edwards, So et al and Knaappila did not specifically teach wherein:
The third broadcast packet comprises an address of the network controller and the RSSI of the nodes.

However, including a destination address in a packet for transmission is a common practice well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Edwards, So et al and 

As per claim 10, Edwards, So et al and Knaappila taught the invention as claimed in claim 9.  Edwards, So et al and Knaappila did not specifically teach wherein the communication distance between the nodes and the upper node is within a preset range, the layer where the nodes are located is set as a next layer of the layer where the upper node is located.  However, this recited limitation direct to a design choice in defining the distance and layers of the node arrangement.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Edwards, So et al and Knaappila and further define the network node layers based on distance of the node with design choice of need and desire.

As per claim 11, Edwards, So et al and Knaappila taught the invention as claimed in claim 10.  Edwards, So et al and Knaappila did not specifically teach wherein the nodes on the next layer are set as the upper nodes to send the second broadcast packet to the other nodes that are not layered.  However, it is obvious to further define the nodes not layers as the next layer associated with an upper layer using the teaching disclosed in Edwards.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Edwards, So et al and Knaappila and further define additional layers for node that are not layered in order to broadcast packets to those nodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clarke et al, US 2019/0223029
	Chiueh, US 2005/0208949
	Choi et al, US 2017/0201854
	Kim et al, US 2006/0268823
	Lim et al, US 2018/0176851

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN

Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
June 4, 2021